Black, J.
The appellants have assigned errors jointly. All the exceptions to rulings assailed by the assignment of errors were taken severally by the parties against whom they were made, except in one instance — that of the exception to- the ruling attacked by the fifth assignment of error, by which error is assigned in the overruling of a demurrer to the answer to the fourth paragraph of complaint, as to which ruling the record shows that “the plaintiffs at the time excepted.” The fourth paragraph was a complaint to which one of the appellants appears not to have been a party. Therefore the appellants jointly can not be regarded as having been harmed by the ruling holding the answer to that paragraph sufficient, it not being a ruling adverse to all of them, or as having the right to question the ruling on appeal.
Judgment affirmed.